—————E—SSE
aw;

cgeeld te ategya ald e EaVbd ern naeenedent aT
Brian D. Hill - Ally of QANON’- Sn

  
 

 

 

310 Forest Street, Apt. 1 } = aag?-o00 as Zane
Martinsville, VA 24112 ee .
a5 OCT 2049 =
| Se — panera
Pee ee a it Ba 241 PGT 45,19 '
= Rg ne Ae tl 1000
= oa 27404 “$4.35

Notice of Aeeeal Or der 1%

~~ Clerk of the Court

Bey U.S. District Court

\?" 324 West Market Street, Suite 1
Greensboro, NC 27401

 

Case 1:°12-cr-00435-TDS Document bos a Filed TO/09/19 Pane 1 of 2?
 

Case 1°13-cr-00435-1DS Document ZO3-1 Filed 10/09/19 Pade 2? oT 7
